MEMORANDUM **
Namoa Aluesi Ravatu, a native of Tonga and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The IJ found Ravatu not credible for several reasons, including inconsistencies about the presence of police during an attack on his house in July 1987, and inconsistencies about the motivation his attackers in an April 1987 incident. Substantial evidence supports the IJ’s adverse credibility determination because it was based on “specific and cogent” reasons that go to the heart of Ravatu’s claim. See id. at 1043; Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.2007). Accordingly, Ravatu’s withholding of removal claim fails.
Further, because Ravatu’s CAT claim is based on the same testimony that the IJ found not credible, and Ravatu does not point to other evidence in the record that the IJ should have considered, his CAT claim also fails. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
*534Finally, we decline Ravatu’s request that we take judicial notice of changed conditions in Fiji. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.